Warren E. Burger: We will hear arguments next in 6933, Brown v. Ohio. Mr. Plautz you may proceed whenever you are ready.
Robert Plautz: Mr. Chief Justice, and may it please the Court. My name is Robert Plautz, I am counsel for petitioner. This case concerns the assertion by the State of Ohio that it can try twice, convict twice and punish twice, one man for the theft of one 1967 Chevrolet. The facts in this case are the petitioner Nathaniel Brown was arrested and in addition to being charged of certain traffic offenses, a complaint that were filed against him charged that he did unlawfully and purposely take drive for operate a certain motor vehicle without the consent of the owner of that motor vehicle.
Speaker: Does that offense require proof of intent to steal?
Robert Plautz: No, it does not Your Honor.
Speaker: Does the second charge require proof of intent?
Robert Plautz: It requires the proof of intent to permanently deprive the owner of possession. The complaint that was filed against him in the first charge listed the name of the owner of the automobile and it listed her address. Two days later, petitioner answered that charge. He waived counsel, he waived trial by jury and without any plea negotiations being entered into, he pled guilty to all of the charges that were lodged against him. He was sentenced to 30 days in the workhouse fined $100 in Court cost. 30 days later as petitioner was leaving the workhouse, waiting for him at the gates of the workhouse were police officers. These are officers arrested petitioner and charged him with stealing the same motor vehicle that had been the subject to the first charge. This time this complaint that was filed against him though, alleged the date of the offense to be ten days prior to the date that was alleged in the first complaint. After certain procedural matters, petitioner conditionally pled guilty to the charge, but he expressed understanding that a subsequent motion to withdraw the plaintiff’s misindictment on the grounds of Double Jeopardy could be filed. The State agreed to this procedure. The motion was filed, hearing was had and motion was denied. Petitioner then was sentenced to six months in the county jail; sentence was suspended and placed on one year probation. Petitioner appealed his conviction to the Ohio Court of Appeals, Eighth Appellate District. That Court affirmed to conviction holding that the two charges were the same offense within the meaning of Double Jeopardy Clause applying this Court’s test in Blockburger and it says they were the same offense, however because different dates were alleged and the complaints supposedly different crimes were committed.
Speaker: What if the Ohio legislature had in act in the statue that prohibited the driving of a car without the concern of the owner put in a provision that each day on which this offense occur shall be a separate offense?
Robert Plautz: There would have been nothing wrong with that. They could constitutionally charge a person there with multiple counts, if they provided to give the person adequate notice of this offense. I would cite examples of those types of crimes. They are more not really crimes of common law that emitting noxious odors each day…
Speaker: Regulatory type offense.
Robert Plautz: Right, but they’re also are -- each day you operate a gambling house or some body house of some sort whatever the statute say. Those statutes give the accuse adequate notice that each day he does it he is going to get nailed for his misdeeds. Also in those instances, there are valid interests that the State has been protecting an individual -- protecting society from that type of offense. Now, admittedly I am sure Gloria Ingram did not feel any better by having her car -- Gloria Ingram was a victim by having a car and missing ten days as opposed to only a few hours.
Speaker: Is there some constitutional calculus that enables us to way the valid State interest behind ordinances that prohibit the emission of noxious fumes as opposed to driving cars without consent, so that one might be a stricter application of the Double Jeopardy Clause than the other?
Robert Plautz: Yes, I think you would have to look at the arbitrary and what the State does, what it statutes when they are applying to the accused. Well, in a theft case, I was going to getting into that later. In a theft case, such as this just because it was alleged different dates in the complaint, does not make it two different crimes. They could conceivably under the Ohio Court of Appeals’ opinion have alleged file ten complaints against him alleging different dates and it would have been just arbitrariness on top of it and I would think this Court’s opinion in In re Snow.
Speaker: What if I borrow your car on October 1st and say, I will return it to you on October 2nd and I do not return it to you on October 2nd. I take it under Ohio law and on October 3rd I am guilty of driving without your consent?
Robert Plautz: That is correct Your Honor.
Speaker: The longer I put off returning that car to you in accordance of my promise; do not you suffer a greater wrong?
Robert Plautz: Not, greater wrong I mean I am being wrong…
Speaker: Well, you are losing the use of your car for a longer period time in a very tangible economic sense, are not you?
Robert Plautz: Yes, the State of Ohio has provided that each day, I am more aggrieved as far as your criminal statutes are concerned, they feel that, you do it once, you did it.
Speaker: Well, that goes to the question whether they provided that each day was a separate offend, but I thought you were making the additional argument that even if they put in such a provision, well this Court would have to weigh how valid it was to make that kind of a provision and how arbitrary the legislature had acted in doing so.
Robert Plautz: Oh, yes. I would make that argument if that would this case.
Speaker: Mr. Plautz what would you do if they arrested the man for the use of the car and he explained well I was just a young kid and I was going in for a little joyride and he has given 30 days in the sentence and they found out later that he is a leader of a stolen car ring? He could not be prosecuted, could he, out there?
Robert Plautz: Those are not the facts in this case, but I would think that he could if the second statute…
Speaker: Well, I think I know nothing about that first statute, it was not meant to cover people that had a car for ten days. Am I right?
Robert Plautz: It may not, immediately Your Honor.
Speaker: It was meant, it is a joyride in the statute and that is what it is called.
Robert Plautz: It sometimes called joyriding and it does not...
Speaker: If the kid just took it for a ride not ten days?
Robert Plautz: Your Honor that statute does not require intent to permanent deprive the owner of possession, admittedly there are close cases, but under that statute, a person could have the car for as long as a year and as long as he does not form the intent, all the elements on that statute are not proved. Now obviously, there does come a time when the person has a car for such a long time as a matter of law it is steal, it is a not a joyride.
Speaker: Well, couldn't the jury infer from the recital of the facts that you have just given that he did not form the intent of steal it when he kept it for the whole year.
Robert Plautz: They could, but I am sure if we would on to trial they would introduce the confession that they did obtain from them within two hours after the rest and in that confession, he states that he did not have the intent to permanently deprive the owner possession. He was just going to take the car until he found a job. Now obviously the jury is going to buy that or another issue, they could very well at though. The Ohio Supreme Court denied further State appellate review in this case. Now, there are three important facts to note in this case and first as we have gone into is at the same automobile involved in all the charges. Secondly, petitioner had no notice of that second charge at the time of his un-counseled plea under first charge. Similarly, petitioner was given an opportunity to defend himself on that second charge until after the expiration of his first charge. Finally, another important fact to note is that the second charge is alleged to have occurred prior to the first charge.
Speaker: It was not raised in any pretrial attack on the indictment.
Robert Plautz: Your Honor the issue that the Ohio Court of Appeals decided this case was not raised at all in the two trial Courts?
Speaker: Would you address my question?
Robert Plautz: Yes.
Speaker: Did a challenged the indictment pretrial?
Robert Plautz: Oh, yes Your Honor.
Speaker: On this ground?
Robert Plautz: On Double Jeopardy grounds…
Speaker: No, on attacking this problem of the date?
Robert Plautz: No, Your Honor. The reason was that in the two trial Courts, we had really two trial Courts even in this same one. The east Cleveland Municipal Court and the Cuyahoga County Common Pleas Court both of those judges were concerning whether or not they are lesser included offenses. As far as they were concerned, if they were lesser included offenses, the indictment had to be dismissed. All the papers and motions and arguments in the trial Courts were focused on whether they were lesser included offenses. It made no difference about the dates and the complaints. We took the case up to the Ohio Court of Appeals. You are looking at the brief in that case. All the arguments were addressed to lesser included offenses and that is why the Ohio Court of Appeal spent so much time in their decision stating that it was a lesser included offense. Then all of a sudden, they came out with this decision that it was because of the dates in offend. I then filed a motion to reconsideration, timely filed in that case, which I am allowed. I filed a timely motioned the reconsideration stating as a continuous offense. That is why we have a different issue here today and we do not have the issue of lesser included offense because the Ohio Court of Appeals explicitly held that it was a lesser included offense. Now, in this case we are dealing with a State statute…
Speaker: But in effect it held that this -- as I understand their opinion, they held that this particular operating of the vehicle without the owner’s consent was not a lesser included offense of the stealing because they were not the same actor in the same transaction at all?
Robert Plautz: That is the color they put on it, the act --
Speaker: Well, it is what they held and in this particular case, it was not a lesser included offense that is what they held?
Robert Plautz: Statutorily constructed, it is a same offense, but as the action in the complaint, no it is not, supposedly two different crimes committed.
Speaker: Well, I know but it is just as though two entire different cars were involved in so far as their concern. So it is although theoretically I mean although operating the vehicle without the owner’s consent is a lesser included offense, we are talking about the same day and the same car. In this case they just held the contrary, you said, it was not the same act at all.
Robert Plautz: You are correct Your Honor. Now, we are not asking this Court to interpret that statute. We are asking this Court rather to look to the statutory interpretation of that statute given to it by the Ohio Courts. Look to the conduct that is prohibited by that statute, look to the conduct of the accuse in this case Nathaniel Brown and then judge whether the actions by the State of Ohio violate the purposes and policies of the Double Jeopardy Clause. Now, that statute under which he was convicted, prohibits taking, operating or keeping a car without the owner’s consent. The complaint filed against him charged taking, driving or operating now apparently the person who drew the complain copy the wrong form because the statute had been amended in March of 1972. But anyway it has never been alleged, it is nothing but the statute in effect at the time of arrest that he was charged with. And that statute covers all types of means and methods in which one person can deprive another person of dominion control and possession of the property. It covers all types of situations in which that can occur. Now, once a State prosecuted and convicted for that conduct for operating, taking and keeping that car without the owner’s consent, it was bar from thereafter prosecuting petitioner again for taking and operating the same motor vehicle when there has been no interruption in his conduct.
Speaker: I thought you had responded to one question of that intent, proof of intent is not an element of the so called joyriding, an offense and the proof of intent to steal is required in the second.
Robert Plautz: That is correct your honor.
Speaker: Then would you explain how they are same?
Robert Plautz: They are the same offense in that…
Speaker: Just because it’s the same automobile?
Robert Plautz: No, Your Honor. Well, that has something to do with the evidence are being introduced, but once the attached prosecution to his conduct of taking, keeping and operating the car for as long as he was taking, keeping and operating that car, once he attached that, they gotten for that entire conduct. Applying them to same evidence test of this Court…
Speaker: The criminal law does not punish you just for conduct, as it punishes sometimes for conduct and sometimes for conduct accompanied by intent, a specific intent crime.
Robert Plautz: That is correct.
Speaker: That it will still not be lost.
Robert Plautz: Once they got them for the conduct, they got them for the conduct as long as it last, applying them to same evidence test to the events of November 29th 1973. At the very moment, he may have had that intent to permanently deprive the owner possession, he was also taking the car, operating the car and keeping the car. He was also doing that on November 29th.
Speaker: Perhaps he confided that to you that he had the intent all the time, but on this record how do we find that out?
Robert Plautz: That he did not have the intent?
Speaker: On this record, you conceded that the prosecution have no obligation to show intent on the joyriding charge. They did not have an obligation to prove beyond a reasonable doubt, intent to steal on the second charge.
Robert Plautz: Yes, they would have had that obligation.
Speaker: Well, they did and they must have carried it apparently or you would not be here.
Robert Plautz: When – and plea negotiation thing entered into, I saw that a jury could have concluded that this was an auto stealing and I made that decision and I advised the client, he agreed, we pled guilty to auto stealing and there was a confession obtained from the individual within two hours after his arrest by the second prosecuting authorities and that confession was made available to me and then it was available in front of all of the Courts’ fellows. Now, this Court need not expand any other -- make any new doctrine of constitutional law in this case. It has a test, it has the same evidence test and just as this Court added some refinements in it, say in the Waller case when baring multiple prosecution from municipalities, unless we find a test again and say that it also applies to continuous offenses which by their nature. Now, theoretically under the Ohio Court of Appeals decision, even if it was that one prosecution, a victim of a crime such in a theft offense could get on a stand and the prosecutor could ask during direct testimony, Glory Ingram... Could you give permission for the defendant to have the car on December 8th? No. Could you give permission for the defendant to have the car on December 7th? December 6th? 8th, 5th? All the way down to November 29. Technically speaking that is different evidence, but on cross examination by simply asking the witness, did you ever have possession of the car at all during that period of time? I think the evidence then, the complexion of that evidence substantially changes and inherently is the same evidence that he is defending against himself again and the State need not even bother with the dates of the offense, by changing dates of the offense. They could do it for every hour or every week or whatever the crime is, they see to fit do and to conclusion of larceny prosecution, all they need to do is take the accusatory instrument, cross out the date of defense, put it into the typewriter, type up a new date and they have new crime and type on to get a new trial and new punishment which is happened in this case. Now, in the previous case that was argued, there were some questions about double punishment that is exactly what happened in this case. There is nothing to indicate from the sentence that was imposed during this at the second trial. That it was in anyway curative of the first sentence imposed. First time around he got 30 days in the workhouse, second time around he got six months in the county jail, sentence suspended placed on one year probation.
Speaker: Now, if you are writing in your primary argument that upon conviction of a lesser included offense and you could not under the Double Jeopardy Clause be even be prosecuted for the greater offense than the additional punishment you do not get into, it is a violation of constitution even to recharge with the greater offense.
Robert Plautz: That it is not entire true your honor.
Speaker: Well, I thought that was your argument. I am not saying it is true. I thought that was your argument.
Robert Plautz: That it is not my argument Your Honor. There are limited situations where the greater offense could be subsequently charged such as United States v. Diaz. This is not United States v. Diaz because here that greater charge alleged to have occurred prior to the lesser charge ten days before and the State had adequate notice that had occurred. This is not something where an element of a crime occurred after.
Speaker: I thought you are making the same basic argument that was made in the previous case that the Double Jeopardy Clause as a general rule prohibited a prosecution for a greater offense after conviction for a lesser included offense.
Robert Plautz: As a general rule, yes, but there are exceptions which I just mentioned the United States v. Diaz.
Speaker: Are you making that argument or not?
Robert Plautz: Yes I am, Your Honor.
Speaker: Well, then the matter of dual punishment doesn’t as you don’t get to it if it’s a constitutional violation even to prosecute.
Robert Plautz: Well, that would be true but if this Court finds that they could have prosecuted for the greater offense. He still was subject to the double punishment then. It’s unclear whether from some of the Court’s opinions, it seems that he would have more of a Due Process argument than a Double Jeopardy argument. He still nonetheless makes the argument that he was subject to a second punishment, the second time around.
Speaker: Another aspect of the Double Jeopardy Clause does guarantee against dual punishments for the same offense.
Robert Plautz: Yes, Your Honor. But if the Ohio Court of Appeals interpretation of the statute as discussed by you and your colloquy with Justice White is upheld and these are in fact two different offenses, then not only can he be prosecuted twice for that and he can be punished twice.
Robert Plautz: Oh, for sure, yes.
Speaker: Man stole a car in Ohio and drove it to California and they picked him up in California for joyriding, couldn’t Ohio try him for stealing?
Robert Plautz: Yeah, he would be charged under the California statute for joyriding under their statute.
Speaker: And so the difference between that case and your case is both of them happened in Ohio.
Robert Plautz: Same sovereign, Ohio Court of Appeals made that explicitly clear citing Waller v. Florida.
Speaker: That is the only grant.
Robert Plautz: Only grant for what, Your Honor.
Speaker: For the Double Jeopardy point, same sovereign.
Robert Plautz: Well, the Ohio Court of Appeals didn’t even consider that.
Speaker: I wonder what you do at county like Texa County where the state line run down in the middle of the street.
Robert Plautz: Well, I think the Court in one of the cases we are going to do featherweight constitutional rights on such metaphysical --
Speaker: I think your basic argument and I have trouble with it is if they knew that he was guilty of the major crime --
Robert Plautz: They had enough proof -- if they want and they had enough proof within two hours after his arrest.
Speaker: They knew?
Robert Plautz: Yes, Your Honor.
Speaker: And that was what?
Robert Plautz: He signed a full confession saying I took the car on November 29.
Speaker: All these 10 days, is there any case in Ohio -- the difference between the two statutes is the number of days?
Robert Plautz: Not involved in this case but there is another subsection in this statute, subsection (b) of this statute that does provide for 48 hours.
Speaker: There was one additional point that had to be shown.
Robert Plautz: In the second prosecution?
Speaker: Yeah.
Robert Plautz: Yes, Your Honor, intent to permanently deprive the owner possession.
Speaker: Mr. Plautz, the prosecutions were in different counties, weren’t they?
Robert Plautz: Yes and as the Ohio Court of Appeals made it clear, it didn’t matter.
Speaker: Say that again once.
Robert Plautz: As the Ohio Court of Appeals made clear it didn’t matter in their decision at all as the same sovereign.
Speaker: You said he receives six months on a second go-around?
Robert Plautz: Yes, Your Honor.
Speaker: You did not mention that was suspending.
Robert Plautz: I thought I did, I am sorry.
Speaker: Why do you think that more serious crime ended up in a suspended sentence?
Robert Plautz: I think that it was more serious because the first prosecution occurred in a more rural county where they come down harder on offenses like that and the second prosecution happened in urban Cleveland.
Speaker: You don’t think the second one was as more lenient because of the service of that first sentence at all?
Robert Plautz: No, I know I can make a representation for that that you just denied the motion and it did not make any difference.
Speaker: Does this record show whether that was part of your plea agreement, you’d have a rather comprehensive agreement on the second charge, was there an agreement that the sentence would be suspended?
Robert Plautz: No, that wasn’t discussed at all.
Speaker: Then the follow-through worries Lake County, Ohio?
Robert Plautz: It is contiguous to Cuyahoga County in certain places.
Speaker: East or West?
Robert Plautz: It is East of Cuyahoga County from where he was first apprehended with the car to from where he first took the car, about a 45-minute drive.
Speaker: Ashtabula?
Robert Plautz: It’s West of Ashtabula.
Speaker: West of Ashtabula, that is not very far.
Robert Plautz: I think there is so you can make some indication of that.
Speaker: The first prosecution of Ohio was in a Municipal Court?
Robert Plautz: Yes, Your Honor.
Speaker: Now, he is claimant?
Robert Plautz: No, Your Honor.
Speaker: How was that jurisdiction -- that was in another county?
Robert Plautz: There was a specific Ohio statute that says that any person -- well there are two statutes as a matter of fact, one dealing with all theft offenses and other dealing specifically with motor vehicle saying that when you take the car and you go into another county, you can be tried, prosecuted in any county in which you took the car and that statute specifically says prosecution on acquittal in one county bars prosecution in another county.
Warren E. Burger: Very well.
George J. Sadd: Mr. Chief Justice and may it please the Court.
Thurgood Marshall: Your object that it was taken to judicial notice of the statutes of Ohio, you object it?
George J. Sadd: Yes, I object to any material and matter that is not contained in the record before this Court.
Thurgood Marshall: I limited my question to statutes of Ohio, which 29.57 won’t stay in our library; you object it was taken notice of, no.
George J. Sadd: I thought you said something different, I am sorry, Mr. Justice Marshall.
Speaker: Mr. Sadd, of course, the complaint and summons that was filed on the joyriding charge does identify the name and address of the owner of the vehicle as being in East Cleveland, but there was knowledge where that vehicle had been taken from I suppose, no reasonable inference?
George J. Sadd: Not necessarily, Mr. Justice.
Speaker: But his complaint says the owner was Gloria Ingram, gives her address and…
George J. Sadd: That information could have been obtained by simply calling the bureau of motor vehicles of the State of Ohio and obtaining the owner of that vehicle and the residence of that owner, as necessarily mean that there was any reason for the Lake County officials to contact the individual law enforcement officers in Cuyahoga County.
Speaker: But the point is not critical whether they talk to the law enforcement officers is that is not point that’s critical is that they had a reasonable basis for finding out where the theft took place.
George J. Sadd: Yes, but it’s not in the record.
Speaker: But the fact is in the record, they knew where the car came from, they knew the name of the owner either pick up the phone they found that where was stolen, didn’t they.
George J. Sadd: I think you could take a very limited judicial notice of that fact that there wasn’t, but you can’t take any judicial notice of the fact that on the record as it is presented that there was any communication between Lake County and Cuyahoga County.
Thurgood Marshall: Don’t you have hot car sheets in Ohio?
George J. Sadd: We have it, if a vehicle is stolen that it would be reported and placed to that and 32.09 to all law enforcement agencies.
Thurgood Marshall: In Lake County has 32.18?
George J. Sadd: I have no idea, I am not from Lake County, Mr. Justice Marshall.
Thurgood Marshall: But it’s in Ohio.
George J. Sadd: Yes it is.
Speaker: Do you think that is consistent with the State Court’s holding?
George J. Sadd: Not really.
Speaker: Yes, but the Court said they were under Ohio law that was a lesser included offense?
George J. Sadd: Yes, Your Honor.
Speaker: Are we bound by that as a construction of Ohio law?
George J. Sadd: No.
Speaker: I take it though that in finding the joyriding to be a lesser included offense, the Ohio Court said that every single element necessary to prove that offense was also necessary to prove the greater offense.
George J. Sadd: That’s correct.
Speaker: Is it what they said?
George J. Sadd: It’s correct.
Speaker: I would think that at least to that extent, we are bound by the Court’s ruling about Ohio law that there was no element necessary to prove the lesser included offense that was not necessary to prove the greater offense.
George J. Sadd: This Court for purposes of Double Jeopardy can constitutionalize in question of Ohio law or remand this decision to the Ohio Supreme Court for certification of whether or not operating a motor vehicle is a lesser included offense of auto stealing.
Speaker: You are not supporting part of that rationale of the Court of Appeals.
George J. Sadd: That’s correct, I feel…
Speaker: Are you supporting that positively dispositive part of their opinion?
George J. Sadd: Yes.
Speaker: That they were just completely different offences?
George J. Sadd: Yes, they are completely different offences on their face and auto stealing requires an attempt to permanently deprive an owner of its possession permanently and requires a physical taking of vehicle, whereas operating a stolen motor vehicle without the owner’s consent is joyriding and…
Speaker: Would you start to tell us, Mr. Sadd, about a decision in the Ohio Court system, the Ohio Supreme Court subsequent to this one?
George J. Sadd: Yes.
Potter Stewart: What was that?
George J. Sadd: Mr. Justice Stewart, it was Ohio v. 36.02.
Potter Stewart: And what they hold?
George J. Sadd: They held and construed a decision, a similar statute Section 49, 45.04.
Potter Stewart: 36.32 in that case?
George J. Sadd: Yes I do, it’s included in my brief, it is --
Potter Stewart: You did not give us the name of it that is why I thought it was an intervening case, yet another case since you wrote your brief?
George J. Sadd: No it was present.
Speaker: But they did deal with the different statute?
Speaker: Yes.
George J. Sadd: But dealt with a larceny statute of concealing a stolen motor vehicle and here we have a larceny statute of auto stealing and to support my position that the two offences are totally separate, we say that auto stealing requires an intent to permanently deprive the owner of his possession permanently and requires a physical taking, whereas operating a stolen motor vehicle is joyriding or temporary taking and not larceny, and to support that, in my supplemental brief, I would like to count on the traditional purpose of the joyriding statute.
Speaker: Isn’t that really, maybe with some constitutional limitations, but isn’t that really, in the first instance at least the function of the Courts of Ohio to determine whether or not something is lesser into the defense and something else.
George J. Sadd: It is correct.
Potter Stewart: I understand we on having -- they have made that determination.
George J. Sadd: No, I still say Mr. Justice Stewart that you can constitutionalize --
Potter Stewart: Well, then that’s a matter of State law, that’s a matter of the State definition of the offences.
George J. Sadd: Then I would urge that, this case maybe appropriate for a remand for the Ohio Supreme Court determine that issue, however…
Potter Stewart: The Ohio Supreme Court declined to consider this case, in the United State Court that decided was the Court of Appeals in this case which held that the so-called joyriding was a lesser included offence.
George J. Sadd: Mr. Justice Stewart, this Court feels, that if bound by the decision of the Ohio Court of Appeals, then we would urge upon this Court that prosecution for a lesser offence, a lesser included offence and the first instance does not bar prosecution for the greater offence because in that particular instance, there is an additional element contained in the felony statute.
Speaker: Well there always is, that’s the definition of the lesser included offence.
Speaker: If the greater offence requires the same element as the lesser offence plus something else.
George J. Sadd: And we have urged them for purposes of Double Jeopardy that the man has never been placed in jeopardy on the additional offence.
Speaker: Right and that’s the constitutional question.
George J. Sadd: Because this Fifth Amendment speaks in terms of no person shall be placed in jeopardy twice for the same offence.
Speaker: Well, I don’t understand why you don’t, whether you don’t defend the argument rationale of the Ohio Court of Appeals?
George J. Sadd: That is correct.
Speaker: Maybe that is not acceptable for constitutional purposes.
George J. Sadd: But then the decision of the Ohio Court of Appeals could be upheld on the basis that they did constitute two different operative acts occurring nine days apart.
Speaker: That’s what they held and that what they…
Speaker: Even though, it was a lesser included offence in the sense that if somebody were charged with larceny of an automobile and were convicted of joyriding.
George J. Sadd: That’s correct.
Speaker: Mr. Sadd, under the reasoning of the Ohio Court of Appeals, do you think if they had -- instead of having one prosecution for joyriding and then the second one for stealing on a different date, if the second prosecution had also been for joyriding on a different date, what do you think the Court of Appeals of Ohio would have done in this?
George J. Sadd: I think they perhaps -- they might have felt that it might have been the same offence, but I am not causing…
Speaker: In other words, you don’t rely no the dates difference then?
George J. Sadd: I rely on the date difference.
Speaker: But you don’t think the Court of Appeals rely on the date difference?
George J. Sadd: They did rely on the date difference; they said it occurred nine days differently.
Speaker: But you are saying that reliant is misplaced.
George J. Sadd: Of this case?
Speaker: Yeah.
George J. Sadd: I wonder the Court of Appeals decision, I would say that prosecution for a lesser offence would not bar prosecution for greater offence, because they were based….
Speaker: But assuming they both have been violation to subsection (D), what I am trying to both joyriding charges but involving different dates.
George J. Sadd: I would still say the Court of Appeals would have affirmed the decision saying that that occurred in different counties.
Speaker: Do you think we would have an obligation to affirm that decision?
George J. Sadd: Yes.
Speaker: Because of difference in dates?
George J. Sadd: It’s correct.
Speaker: So, you have two entirely separate arguments.
George J. Sadd: That’s correct.
Speaker: Accepted dates only apply to one crime but not to the other one.
George J. Sadd: That’s correct.
Speaker: You couldn’t charge him with the stealing it ten different days, couldn’t you?
George J. Sadd: No, that’s not presented for this Court.
Warren E. Burger: Thank you, you have anything further, Plautz?
Robert Plautz: Few minutes.
Thurgood Marshall: As I understand the State position to be that all of those facts, they still can prosecute him for both crimes.
Robert Plautz: That is correct.
Speaker: What do you say finally to this date position?
Robert Plautz: I think it’s inherently arbitrary to have a statute that prohibits conduct, try, prosecute, convict, punish that individual for that conduct, then come around and try to punish him again for that same conduct.
Speaker: Mr. Plautz, you used the word ‘inherently arbitrary’ a moment ago.
Robert Plautz: Yes, I would answer to your question but to explain.
Warren E. Burger: Thank you, gentlemen.